Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 11,005,895 and claims 1-25 of patent 10,609,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the above cited patent anticipate the claims of instant application(see Independent Claims Comparison Table below).

Instant Application 17/244,279
Patent 10,609,088
Claim 1:



a hardware platform comprising a processor and a memory; and instructions encoded within the memory to instruct the processor to: 
provide a data exchange layer (DXL) software interface, the DXL software interface to communicatively couple to an enterprise service bus (ESB) and to provide DXL messaging services via the ESB; communicatively couple to a DXL broker via the DXL software interface; via the DXL broker, subscribe to a DXL location services topic; receive via the DXL broker a location services query; and responsive the location services query, provide logical location data for one or more network devices.

Claim 1:


a hardware platform; a network interface operable for communicatively coupling the domain services controller apparatus to the DXL; 
first instructions to instruct the hardware platform to register the domain services controller apparatus with a DXL broker via the network interface, wherein the DXL broker is to provide a publish-subscribe fabric and brokered request-response communication over the publish-subscribe fabric via a private DXL topic; instructions to instruct the hardware platform to provide an asset management engine operable for: subscribing to a DXL location services topic; receiving a DXL location services query from a DXL endpoint via the DXL location services topic; providing network location data to 



Instant Application 17/244,279
Patent 11,005,895
Claim 1:

A computing apparatus, comprising: 
a hardware platform comprising a processor and a memory; and instructions encoded within the memory to instruct the processor to: 
provide a data exchange layer (DXL) software interface, the DXL software interface to communicatively couple to an enterprise service bus (ESB) and to provide DXL messaging services via the ESB; communicatively couple to a DXL broker via the DXL software interface; via the DXL broker, subscribe to a DXL location services topic; receive via the DXL broker a location services query; and responsive the location services query, 



A computing apparatus, comprising: 
a hardware platform comprising a processor and a memory; a network interface to communicatively couple to an enterprise service bus (ESB); instructions encoded within the memory to provide a data exchange layer (DXL) application programming interface (API), the DXL API to provide communication with a plurality of other DXL endpoints via a DXL broker; and instructions encoded within the memory to provide an asset management engine to: subscribe to a DXL location services topic via the DXL broker; receive a DXL location services query from a DXL endpoint via the DXL 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,11,19.
	For example it failed to teach provide a data exchange layer (DXL) software interface, the DXL software interface to communicatively couple to an enterprise service bus (ESB) and to provide DXL messaging services via the ESB; communicatively couple to a DXL broker via the DXL software interface; via the DXL broker, subscribe to a DXL location services topic; receive via the DXL broker a location services query; and responsive the location services query, provide logical location data for one or more network devices, which clearly support by the specification on pages 15-35.  This feature in light of other features of the independent claims 1,11,19 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dingler et al (20100130232) discloses A location-based service system for providing messages to a recipient and, in particular, to transmission methods and systems for providing location data of a device to a location-based service system. A method of updating a location of a mobile device includes determining a location of the mobile device and, based on Internet accessibility of the mobile device, transmitting the location via Internet communication when Internet access is available and via SS7 communication when Internet access is unavailable.
Little discloses (20100057680) feed (160) i.e. atom feed, by a publish-subscribe service (120). The configuration file and a publication feed are associated with a class of services e.g. messaging services, in a distributed computing system (100). The configuration file is transmitted to subscribers of the syndication feed, where the configuration file causes the subscribers to be automatically reconfigured. The configuration file is distributed to a set of subscribers of the syndication feed upon receiving the configuration file.
Eckardt discloses (20110113105) discloses A dynamically generated list of notification options may be displayed to the user, each option being associated with one of the authorized combination identifiers. The user may then select a notification option for each of the authorized combination identifiers. In addition, a business file may be received along with a received combination identifier that includes a sending device 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUYEN M DOAN/Primary Examiner, Art Unit 2452